OPINION ON REHEARING
CONOVER, Presiding Judge.
James T. Dougherty (Dougherty) petitions for rehearing, claiming our opinion on his appeal is erroneous. Dougherty v. State, (1983) Ind.App. 451 N.E.2d 382. However, his petition is insufficient. Like that filed in Mikesell v. Mikesell, (1982) Ind.App., 436 N.E.2d 95, it
... contains no separate assignment of appellate error, rather it discusses in argumentative narrative the reasons they believe our prior decision is erroneous.
By failing to set out separately a concise assignment of appellate error, the appellants/petitioners have failed to comply with the requirements of Ind.Rules of Procedure, Appellate Rule 11(A).
Id. at 96. Failure to comply with this rule warrants dismissal. Therefore, Dougherty’s petition for rehearing is dismissed.
MILLER and YOUNG, JJ., concur.